Title: From Benjamin Franklin to Francis Bernard, 11 January 1764
From: Franklin, Benjamin
To: Bernard, Francis


Sir
Philada. Jan. 11. 1764
Having heard nothing from Virginia concerning your Son, I have at length thought the best and surest Way of bringing him safely here, will be to send from hence a sober trusty Person to conduct him up, who will attend him on the Road, &c. I have accordingly this Day agreed with Mr. Ennis, a very discreet Man, to make the Journey, who sets out to-morrow Morning. I shall send with him my own Horse for Mr. Bernard, and Money to bear his Expences; with a Letter to Mr. Johnson engaging to pay any Account he may have against your Son, or any reasonable Debts he may have contracted there. I hope this will be agreable to you, and answer the End. I am, with sincerest Respect Your Excellency’s most obedient and most humble Servant
B Franklin
Govr. Bernard
 
Endorsed: Mr Franklin r Jan 21. 1764
